 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.86 Filed 08/25/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION
                                           ______

LAMAR BURTON,

                       Plaintiff,                  Case No. 1:21-cv-238

v.                                                 Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.

____________________________/

                                          OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants MDOC, Jex, Oversmith, Davis, and Davids. The Court will also deny Plaintiff’s

motion for injunctive relief.
     Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.87 Filed 08/25/21 Page 2 of 8




                                          Discussion

I.       Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility. Plaintiff sues the MDOC and the following

ICF employees: Warden John Davids; Assistant Deputy Warden Unknown Davis; Resident Unit

Manager Unknown Oversmith; Prisoner Counselor Matt Jex; and General Office Assistants D.

Christiansen and Unknown Karber.

               Plaintiff alleges that Defendants Karber and Christiansen, who both work in the

ICF mailroom, opened and interfered with his legal mail on multiple occasions. According to

documents attached to the complaint, Plaintiff retained Excolo Law, PLLC to represent him in a

civil rights action against MDOC staff related to an alleged assault on February 10, 2019. (ECF

No. 1-1, PageID.14–15.) On March 2, 2020, Plaintiff received an opened letter from the Excolo

Law during the general mail call. The envelope was missing. Plaintiff alleges that the letter was

clearly legal mail and should not have been opened outside his presence. He attaches an envelope

from the law firm that he received in July 2020 that reads “***CONFIDENTIAL LEGAL

MAIL*** The contents of this envelope is privileged legal mail, to be opened only in the presence

of the addressee.” (ECF No. 1-1, PageID.27.) Issues with the mail purportedly had a deleterious

effect on the relationship between Plaintiff and Excolo Law. According to a rejection letter

attached to the complaint, the relationship between Plaintiff and Excolo Law dissolved.

(ECF No. 1-1, PageID.19.)

               After the dissolution of the relationship, Plaintiff wanted any documents that he

sent the firm returned to him. Apparently after waiting several weeks, Plaintiff had not received

them, and Excolo Law sent the documents a second time. Again, Plaintiff did not receive them,

                                               2
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.88 Filed 08/25/21 Page 3 of 8




and he presumably inquired about the status. The law firm replied via email that they had twice

sent them and that he needed to contact his prisoner counselor for further information. On July

15, 2020, Plaintiff sent kites to Defendants Jex, Oversmith, Davis, and Davids reporting that he

twice had not received legal mail that he expected, and he cited the law firm’s email to confirm

that the mail had been sent. On July 22, 2020, Plaintiff filed a grievance against Defendant

Christiansen, which reported the issue. Defendant Karber responded and asserted that all legal

mail is processed daily and appeared to suggest that any blame lay at the feet of the U.S. Postal

Service. On July 26, 2020, Plaintiff received a letter sent by Excolo Law following up and

appearing to state that the ICF mailroom had returned the package of documents sent by the firm.

Three days later, on July 29, 2021, Plaintiff discussed with Defendant Oversmith his problems

with the mailroom’s handling of his legal mail. The complaint does not indicate whether Plaintiff

ever received the documents sent by Excolo Law.

               A few months later, on October 7, 2020, Defendant Karber rejected legal

documents to Plaintiff by the law firm Salvatore Prescott Porter & Porter. Plaintiff alleges that the

mail was clearly confidential legal mail. Defendant Karber apparently opened the envelope from

the law firm, found pages with highlighting, and determined that the mail did not comply with

general mail policies that prohibit highlighting on paper. The complaint and its attachments fail

to indicate whether Defendant Karber identified the mail as legal mail after viewing and processing

it. Plaintiff filed a grievance. In response, Defendant Christiansen asserted that the envelope from

Salvatore Prescott Porter & Porter was not clearly marked as being from an attorney and that policy

specifies that an enveloped marked as “legal mail” alone does not sufficiently indicate that it is

from an attorney.




                                                 3
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.89 Filed 08/25/21 Page 4 of 8




               In the most recent incident, Plaintiff attempted to send a letter to the State Bar of

Michigan’s Attorney Referral Service on February 22, 2021. He requested that the ICF mailroom

send the letter as legal mail presumably because he the contents specified that he was seeking

representation for seven civil rights actions against personnel at the MDOC.               Defendant

Christiansen allegedly opened the envelope and rejected Plaintiff’s request to send it as legal mail.

               Plaintiff seeks declaratory and injunctive relief. He further seeks compensatory and

punitive damages and costs.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the
                                                  4
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.90 Filed 08/25/21 Page 5 of 8




Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Sovereign immunity

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1994). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th

Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010). In addition, the State

of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983 for

money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.
                                                   5
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.91 Filed 08/25/21 Page 6 of 8




Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses the MDOC.

IV.    Respondeat superior

               Plaintiff fails to make specific factual allegations against Defendants Jex,

Oversmith, Davis, and Davids, other than his claim that they failed to conduct an investigation in

response to his grievances and kites. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575–76

(6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Jex, Oversmith,

Davis, and Davids engaged in any active unconstitutional behavior. Accordingly, he fails to state

a claim against them.

V.     Legal Mail

               The Sixth Circuit has held that prison regulations governing “legal” mail are subject

to a heightened standard than those governing general mail. See Sallier v. Brooks, 343 F.3d 868,

873–74 (6th Cir. 2003) (finding that legal mail is entitled to a heightened level of protection to

                                                 6
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.92 Filed 08/25/21 Page 7 of 8




avoid impinging on a prisoner’s legal rights, the attorney-client privilege, and the right to access

the courts). The ability of a prisoner “to receive materials of a legal nature” related to his legal

rights and concerns itself implicates a fundamental right.       Kensu v. Haigh, 87 F.3d 172, 174

(6th Cir. 1996). Courts have therefore extended protections to prisoners’ legal mail that do not

exist for general mail. For example, although “prison officials may open prisoners’ incoming mail

pursuant to a uniform and evenly applied policy with an eye to maintaining prison security,”

Lavado v. Keohane, 992 F.2d 601, 607 (6th Cir. 1993), “the opening of ‘legal mail’ should

generally be in the inmate’s presence . . . .” Kensu, 87 F.3d at 174 (citing Wolff v. McDonnell, 418

U.S. 539, 576–77 (1974)).

                “[W]hat constitutes ‘legal mail’ is a question of law.” Sallier, 343 F.3d at 871.

“Mail from an attorney . . . is legal mail as a matter of law . . . .” ACLU Fund of Mich. v. Livingston

Cnty., 796 F.3d 636, 643 (6th Cir. 2015) (citing Sallier, 343 F.3d at 877). This includes where the

attorney does not have an established attorney-client relationship. See id. Similarly, “mail to a

prisoner’s attorney or a court relating to his or her legal claims constitutes ‘legal mail.’” Jones v.

Caruso, 569 F.3d 258, 268 (6th Cir. 2009). In contrast, “correspondence with the American Bar

Association (‘ABA’), county clerks, or registrars of deeds does not [constitute legal mail] because

it generally ‘d[oes] not contain confidential, personal or privileged material.’” Id. (quoting Sallier,

343 F.3d at 875–78). Moreover, the ABA, county clerks, and registrars of deeds are “not [] direct-

services legal organization[s] and generally do[] not provide legal advice.” ACLU Fund of Mich.,

796 F.3d at 643.

                Upon initial review, the Court concludes that Plaintiff has sufficiently alleged facts

to state a First Amendment claim of interference with his legal mail by Defendants Karber and

Christiansen.



                                                  7
 Case 1:21-cv-00238-PLM-SJB ECF No. 6, PageID.93 Filed 08/25/21 Page 8 of 8




VI.      Pending motion

                In addition to his complaint, Plaintiff filed a motion for injunctive relief.

(ECF No. 5.) Plaintiff’s motion asks that “the Court hold . . . Defendants . . . accountable” for his

injuries (id., PageID.84), and thus clearly seeks relief upon judgment. Plaintiff’s motion is

therefore premature, and the Court will deny the motion without prejudice. Should Plaintiff prevail

in the action, the Court will consider Plaintiff’s request for injunctive relief without need for further

motion.

                                              Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants MDOC, Jex, Oversmith, Davis, and Davids will be dismissed

for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

The Court will also deny Plaintiff’s motion for injunctive relief. Plaintiff’s First Amendment legal

mail claims against Defendants Karber and Christiansen remain in the case.

                An order consistent with this opinion will be entered.



Dated:     August 25, 2021                               /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                   8
